 AMERICAN CASTING SERVICE585American Casting Service,Inc.andInternationalMolders' and AlliedWorkers' Union of NorthAmerica,AFL-CIO.Cases25-CA-1877and25-CA-1878the findings, conclusion, and recommendation of theTrial Examiner.ORDERMarch 6, 1970SECOND SUPPLEMENTAL DECISIONAND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINSOn February 18, 1965, the National LaborRelationsBoard issued a Decision, Order, andDirection of Second Elections, finding,inter alia,thatRespondent had discriminated against ThomasMason, Jewell Stafford, George W. Bryant, Jr., JoeJackson,Wayne Johnson, Ralph Nelson, TheronCarter,IsaiahYoung, and Joe McGarrah, inviolation of Section 8(a)(3) and (1) of the NationalLabor Relations Act, as amended, and directingRespondent to make whole these individuals for anypay losses theymay have suffered thereby.'Thereafter, on August 8, 1966, the Board's Orderwas enforced by the United States Court of Appealsfor the Seventh Circuit.' Following a hearing, theTrialExaminer onMarch 18, 1969, issued hisSupplementalDecision inwhich he found thediscriminatees herein to be entitled to backpay inthe amounts specified. Thereafter, on May 29, 1969,theBoardorderedtherecordreopenedandremanded the case for the limited purpose ofintroducing into evidence certain documents andtestimonyfromWilliamWhited/b/aWhiteConstructionCompany, concerning the interimearnings of Joseph H. McGarrah. On June 26, 1969,theBoard issued a Supplemental Decision andOrder3adopting the findings, conclusions, andrecommendations of the Trial Examiner, withrespect to all discriminatees exceptMcGarrah. OnAugust 12, 1969, a further hearing was held beforeTrial Examiner Benjamin B. Lipton who issued hisSecond Supplemental Decision on October 1, 1969,findingMcGarrah entitled to backpay in the amountof $874.47.Respondent filed exceptions to thatDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the second supplemental hearingand finds no prejudicial error was committed. Therulingsareherebyaffirmed.TheBoardhasconsideredtheTrialExaminer'sSecondSupplementalDecision, the exceptions and brief,and the entire record in this case, and hereby adopts'151NLRB 172'N L R B v AmericanCasting Service, Inc,365 F 2d 168'177 NLRB No 5Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that Respondent, American ,CastingService, Inc., its officers, agents, successors, andassigns, shall pay Joseph H. McGarrah the amountset forth therein.TRIAL EXAMINER'S SECONDSUPPLEMENTAL DECISIONBENJAMIN B. LIPTON, Trial Examiner: On March 18,1969, I issued in the instant backpay proceeding aSupplemental Decision in which it was recommended thatspecific amounts of backpay be awarded to eight namedemployees, including Joseph H.McGarrah, theretoforeheld by the Board and Court to have been discriminatorilydischarged by Respondent. On May 29, 1969, the Boardordered the record reopened and remanded the case forthe purpose of taking further evidence relating solely tothe interim earnings of McGarrah, as described below. OnJune 26, 1969, the Board issued its Supplemental DecisionandOrder'adopting the findings, conclusions andrecommendations of the Trial Examiner, while reservingdecision as to the amount of backpay due McGarrah. OnAugust 12, 1969, pursuant to the remand, further hearingwas held before me in Princeton, Indiana. Thereafter,Respondent filed a brief, which has been given dueconsideration.On the entire record, and from my observation of thedemeanor of the witnesses on the stand, I make thefollowing supplemental findings and conclusions:At the previous hearing, McGarrah testified that hehelpedWilliamWhite,d/b/aWhiteConstructionCompany, on two projects for which he received no wagesbut was given salvage materials: (1) In the fourth quarterof 1963, on the Ohio Street bridge job, he received salvagelumber,whichWhite told him was worth $200. Hesubsequently sold most of the lumber in small quantitiesand obtained an estimated total of $200. (2) BetweenFebruary 18 and March 18, 1964, on the Gibson CountyBank job, he was compensated by White only in the formof salvage, some of which he sold for "a very smallamount."' On the social security records in evidence,White had apparently reported that, from November 15,1963, to June 1, 1964, McGarrah received salvage valuedat $300.White did not appear at the original hearing, althoughhe had been served by Respondent with a subpoena totestifyand produce his payroll records. Respondent'smotion for continuance, made to the Trial Examiner atthe hearing, for the purpose of allowing Respondent toseek to produce White at a future date, was denied. Onthe basis of that record, it was found by the TrialExaminer (a) that McGarrah's testimony was "at best' 177 NLRB No 5'McGarrah also gave testunony,interalia,thathe received noremuneration for assisting John Vickers in repairing White's truck, and forhelpingWhite level certain farm land owned by Churchman.181NLRB No. 82 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDvague and less than persuasive" concerning the value ofthe salvage materials; (b) that the unsold salvage as wellas the small quantity McGarrah sold from the Gibson jobrepresented valid interim earnings, despite the absence ofan indicated value; and (c) that, in the circumstances, theamount of $300, reflected inWhite's social securityreport,was accepted as deductible interim earnings toeffect an accommodation "covering all of the disputeditems."In its Order of May 29, 1969, the Board in essence (a)described certain exceptions filed by Respondent whichchallengedthecredibilityofMcGarrah and whichcontended that the motion for continuance for the purposeof examiningWhite and his records should have beengranted; (b) concluded that, "since White failed to answerthe subpoena, the record is insufficient to determineMcGarrah's backpay;" and (c) remanded the proceeding"for the limited purpose" of adducing testimony fromWhite concerning the interim earnings of McGarrah andreceiving documentary evidence relating thereto.At the reopened hearing, White appeared pursuant tosubpoena and testified for RespondentAs the onlydocuments he possessed, White produced eleven cancelledcheckswhich he had issued to McGarrah during thebackpay period from November 11, 1963, to November20, 1964. He explained that his payroll records for thisperiodand at least one additional check were lost,describing the circumstances.White testified with respectto each of the eleven checks, in evidence, and in general tothe work done for him by McGarrah and remunerationtherefor during the pertinent period. A wide latitude (e.g.,inleading questions)was allowed Respondent in itsexamination of White. McGarrah also testified briefly onrebuttalIn its brief, Respondent states the position that neitherWhite nor McGarrah can be credited, and that the findingshould be made that McGarrah worked for White fulltime during the fourth quarter of 1963 and the firstquarter of 1964, and the amounts for these two quartersbededucted fromMcGarrah's gross backpay. Thisargument is rejected as without supporting evidence.Alternatively, ifWhite is credited, Respondent contendsthat the following items, representing interim earnings ofMcGarrah, should be deducted: (1) $300 for salvagematerial; (2) $60 paid to McGarrah for cutting trees atthe Gibson job; (3) $35 for two days' work on the OhioStreet job; (4) $15 realized by McGarrah for trees takenfrom the Churchman land-leveling job; and (5) $250 inloanswhich were canceled when McGarrah performedwork on White's home furnaceIntheTrialExaminer'sSupplementalDecision,affirmed by the Board,supra,the applicable law in abackpay proceeding is set forth at some length, withcitations. In brief, as pertinent hereto, Respondent has theburden of proving facts which would negative or mitigateits liability to a given employee who was discriminatedagainst,afterGeneralCounsel has shown the grossamounts of backpay due It is insufficient for Respondentto rely upon vague or indeterminate evidence, or upontestimony concerning interim earnings which it asserts aslacking in credibility.As it is in the nature of anaffirmative defense, positive evidence, or such that clearand reasonable inferences can be drawn, on theperformance and value of interim work needs to beadduced by Respondent, absent which allegations fordeductions from gross backpay must fail.A Value of theSalvageAs noted, the Trial Examiner had recommended that$300, shown by White in the social security report, bedeductedascoveringalldisputeditemsinvolvingMcGarrahThiswas found in the Board's Order aslacking support in the record without further opportunityafforded forWhite to answer the subpoenaWhite hasnow given the following testimony: At the Ohio Streetjob,McGarrah requested and was given some plywoodforms which White had used for shoring purposesWhite'scost for all such lumber, when new, was about $300.However, he "would not know" its value as salvage. AttheGibson job, he had no knowledge of the amount ofsalvage material taken out by McGarrah, and had no ideaof its valueAll the salvage given to McGarrah was notworth anything to White. The figure of $300, which wassubmitted to the Social Security Agency,' covering theOhio Street and Gibson salvage was "just a roughestimate;" it "could have been way more, it could havebeenway less."He was not questioned concerningMcGarrah's testimony that he was told by White that thesalvage he received was worth $200.McGarrah testified that he used some of the OhioStreet salvage plywood to shore up a barn where he thenlived as a tenant, although the landlord wanted to havethebarn torn down. Additionally, he gave AdolphPartenheimer, who helped him, some of the salvage fromthe Gibson job.Finding as to the value of the salvage can be based onthemore complete remand record, albeit the evidence isstillnot entirely clear and specific on the issue. Amongother things,White was not even aware of the amount ofsalvage taken by McGarrah. Therefore, he could not fairlyestimate its value nor, more especially, the money forwhichMcGarrah could sell the salvage. In light of thenew evidence, the $300 valuation in the social securityreport appears unfounded ° Consequently, I am led toconclude that McGarrah received, as he testified, $200 forthe lumber which he sold from the Ohio Street job' Thereremains the "very small amount" which he realized fromthe Gibson job, plus the salvage which was unsold in thefive years which have elapsed. Bearing in mind that theburden of evidence rests with Respondent, I assign suchadditional salvage the value of $25, which I believe isreasonable in the context of this record - thus arriving atthe sum total of $225 to be deducted.B Additional CompensationOf the eleven checks he produced, White identified twochecks as wages paid to McGarrah for cutting treesbehind the Cozy Cafe in connection with the Gibsonwrecking job - one for $20 on March 6, 1964, and onefor $40 on March 18, 1964. White also testified that heknows he paid McGarrah $35 on the Ohio Street job inNovember 1963, for about two days' work in buildingforms and pouring concrete at $2 an hour, but that the'White testified that the handwriting on the social security report wasnot his'Although hearsay, such social security data in backpay proceedings areordinarily entitled to weight,particularly when they reflect actual salarypayments reported by the employer Here, however, the report merelypurported to estimate the highly uncertain value of salvage given ascompensation to an employee, and any inference as to its accuracy isovercome by countervailing evidence'No effort was made to ascertain expenses, e g , transportation andstorage, if any, in selling the salvage AMERICAN CASTING SERVICE587canceled check therefor had been lost. McGarrah had nomemory of any of these payments, although he recalledthat he performed tree-cutting for White behind the CozyCafe. I find that these wages of $60 and $35 were paid, astestified byWhite, and are properly deductibleAt the Churchman farm, White gave McGarrah acottonwood tree, and told him he could cut it and haul itoff.White thought "it only brought maybe ten or fifteendollars, something." He indicated that such informationwas related to him by McGarrah, who said he couldn'tmake any money that way and did not want any more ofthe trees.McGarrah testified that such wood at the timewas unsaleable, that he could not sell the tree, and that hereceived no money for it Particularly as White had nodirectknowledge and was frankly uncertain of theamount, if any, that McGarrah received, I am disposed toacceptMcGarrah's testimonyC. The LoansWhite testified that nine of the eleven checks heproduced at the hearing were personal loans made toMcGarrah These checks are in small amounts and beardates from December 9, 1963, to January 12, 1964 WhitestatedthattheOhioStreetjobwas finished inmid-November 1963, that these checks were drawn at atime when he was not engaged on any job, and that theywere given in response to McGarrah's requests, as he was"having a lot of difficulties," and were not in payment forany work done The nine checks totaled $250: there werea few other loans in cashWhite related that, "right after"he had completed the Ohio Street job, McGarrah came tohim seeking work and also asked to borrow money forgroceries, upon which White let him have $30. At aboutthis time,McGarrah helped White repair a stoker on thefurnace at White's home. White was uncertain whether hecanceled a loan when the work was performed on hisfurnace.He testified: "It seemed to me like I asked himwhat I owed him, and he said nothing.Ibelieve Isaid- well, I don't know, it was probably a little amountthat he owed me, I said, `Well, just forget that, too, then.'I'm almost sure it was that way, but I might havebeen wrong on it." Thereafter, White made further loanstoMcGarrah, and he was repaid in cashMcGarrah'saccountwas that he repaired White's furnace on twooccasions, and did this work entirely as a gratuity. Whilehe stated that there were no loans which were canceled"to his knowledge," on cross-examination he admittedthat "it could have happened," thatWhite could havededucted some of the indebtedness without telling him.About December 1963, he reset the old stoker, whichentailed about three hours' work. At a much later date,some time before June 1964, he installed a new stoker,which took about 4 1/2 hours of work After he obtainedregular employment with Tobe A. Field & Co., in June1964, he started repaying the loans in cash and has paidthem back in fullIt is not reasonable or conceivable to me that, for theamount of work done on his furnace, White canceledloans in the amount of $250, as contended by Respondent.The evidence is unclear as to the dates such work wasinitiallydoneWhite more specifically indicated a timeaftermid-November, and McGarrah fixed the date inDecember The first check, in evidence, was written onDecember 9 for $45 And White testified that a loan of$30 was made shortly before McGarrah commenced workon the furnace 6 I accept McGarrah's version that heperformed such furnace work on two different dateswidely separated in time, and relate the conversationdescribed by White to the first occasion, in November orearly December Since it appears that the loan forgivenesswas directly connected with the work on the furnace byMcGarrah, it may be considered as interim earnings.Absent evidence of specific borrowings prior to the $30loan, and attaching some limitation of reasonability on thevalue of such work, I find that the sum of $30 should bededucted from McGarrah's gross backpayConsistentwith the foregoing, the revised backpaycomputations affecting McGarrah are as follows:CalendarNet InterimNetQuartersBackpayEmployed ByEarningsBackpay1963-IV$289.41White Construction CoWhite Construction Co.$200.00 (salvage)35.00 (wages)30 00 (loanldcancee)$265.00$ 24 411964-I$571 86White Construction Co.White Construction Co.$ 25.00 (salvage)60 00 (wages)$ 85.00$486.861964- II$717 93Tobe A. Field & Co,$354 73$363 201964-III$688 12Tobe A. Field & Co$823 87None1964- IV$426 48Tobe A. Field & Co.$645.84NoneTotal Net Backpay$874 47quarter,'less the tax withholding required by Federal andCONCLUSION AND RECOMMENDATIONState laws I recommend that the Board adopt theseUpon the basis of the above findings, and the entirerecord in the cases, I conclude that Joseph HMcGarrahisentitled to backpay in the amount of $874.47, withinterest at 6 percent per annum on each of the quarterlysums found due herein from the end of each calendarfindings and conclusions, and order that the Respondent,itsofficers, agents, successors, and assigns, pay the sumindicated.'McGarrahwas not questioned on rebuttal concerning this loan'IsisPlumbing& Heating Co,138 NLRB 716